Title: To John Adams from Edmund Jenings, 29 May 1782
From: Jenings, Edmund
To: Adams, John



Brussels May 29. 1782
Sir

Your Excellency will permit me to Congratulate you on you having before This embraced the noble Sufferer Mr Lawrens. I wish I had been a witness of the mutual pleasure you had in meeting one Another in a free Republick.
I doubt not that your Excellency has recievd the Pamphlets, which I sent by Mr Myers, and Mr Hollis Memoirs, conveyed to you by my Friend Mr Ridley. The Copy which Mr B Hollis sent your Excellency is I am Affraid lost. I therefore transmitted to you, that, which was given to me, according to my promise.
I see with pleasure that Mr Cerisier has taken up the affairs of Geneva as a matter interesting to all Republicks, which have any Connection with great monarchs. I Know not whether it will fall within that Gentlemans Plan to insert the Letter of Count de Vergennes to the republic of Geneva, which appeard I think in the Amsterdam Gazette last Octobr.—it is the Letter wherein it was declared, that France woud not Continue her Protection, and disdaind all Interference in their Affairs, but to avenge those, who might suffer, by the violence of the Citizens. The Letter was written in a Stile that effected me much, and as similar Things may happen, I wish the Letter was preserved in la politique Hollandais.

I hear that my nephew is arrivd at Boston and Therefore conceive your Son is so too. I congratulate your Excellency Thereon.
I beleive I need not say any thing more to recommend Mr Ridley to your Excellencys Acquaintance and Confidence. I think your Excellency must have seen something of Him by this time as to induce you to think, He is worthy of your Attention.
I am with the greatest Consideration Sir your Excellencys Most Obedient Humble Servant

Edm: Jenings

